Exhibit 10.1

 



CLAIM INVESTMENT AGREEMENT

 

This Claim Investment Agreement (“Agreement) is made and entered into on March
4, 2016, by and between Hillair Capital Management LLC, a Delaware limited
liability company with offices at 345 Lorton Avenue, Suite 303, Burlingame, CA
94010 (“HCM”) and Pro fit Optix, Inc. a Wyoming corporation with offices at 7501
Esters Blvd., Suite 100, Irving, TX 75063 (“PFO,” or the “Corporation”). HCM and
PFO shall be individually referred to as a “Party” and collectively as the
“Parties.”

 

WHEREAS, PFO is presently a party in a lawsuit captioned VSP Labs, Inc. v Pro
Fit Optix, Inc. pending in Sacramento Superior Court, Sacramento County,
California, Action No. 34-2013-00153788 (the “Lawsuit”).

 

WHEREAS, PFO may file new claims and/or causes of actions, including claims and
actions in federal and state courts, and arbitration proceedings, against VSP
Labs, Inc. (“VSP”) and/or any other party that may be added or substituted. VSP
and all present and future parties to the Lawsuit other than PFO shall be
individually referred to as the “Defendant” and jointly referred to as the
“Defendants.” Each present and/or future claim or cause of action shall be
individually referred to as the “Claim” and collectively referred to as the
“Claims.”

 

WHEREAS, the Defendants have refused to advance funds or declined payment at
this time of an amount which PFO considers fair or adequate, and that it will
take an undetermined amount of time to seek justice through the courts or
negotiations to otherwise persuade the Defendants to pay PFO the amount to which
it believes it is entitled.

 

WHEREAS, PFO does not have sufficient funds to continue litigation against the
Defendants and has approached HCM to provide non-recourse funding to PFO for
purposes of furthering its Claim.

 

WHEREAS, PFO seeks to raise capital to fund the litigation against the
Defendants by selling interests in any Recovery (as defined in Schedule “A”,
attached hereto and made a part hereof for all purposes) that it may receive
from the Claim (hereinafter referred to as the “Proceeds”) in return for a
funding facility sufficient to cover all the expenses associated with the Claim
so as to permit PFO continued access to the civil justice system;

 

WHEREAS, HCM has previously caused Hillair Capital Investment LP (“HCI”) to
provide $75,000 to pay certain of PFO’s legal fees and expenses and wishes to
cause HCI to make additional Investments (as defined in Section 1 below) in any
Recovery received by PFO from the Claim, in accordance with the terms of this
Agreement.

 



 1 

 

 

NOW, THEREFORE, it is agreed as follows:

 

1.             Funding Investment Amount

 

PFO may from time to time submit to HCM directions to pay, or fund in advance,
the legal fees and expenses of Walsh Law Firm (together with any successor
Attorney of Record, the “Attorney of Record”) arising in connection with the
Lawsuit. Such direction shall include a certification of an officer of PFO that
such amounts are to be used by the Attorney of Record solely in connection with
the Lawsuit. Subject to Sections 2, and 3 and 15, HCM will cause HCI to pay such
legal fees and expenses on PFO’s behalf by wire transfer to the Attorney of
Record promptly upon direction from PFO. Each payment made under this Section 1
shall be an “Investment” and the sum of the amount of all Investments made, plus
$75,000, shall be referred to collectively as the “Investment Amount.”

 

2.             Termination as Sole Remedy of PFO.

 

If for any reason HCM does not cause HCI to pay any legal fees or expenses as
provided in Section 1, the sole and exclusive remedy of PFO will be to terminate
this Agreement as provided in this Section 2. If PFO desires to terminate this
Agreement, it shall give 10 days’ prior notice to HCM, specifying the amount to
be paid and stating PFO’s intention to terminate this Agreement if such amount
is not paid. If the amount is not paid within such 10 day period, PFO may then
give a second notice, whereupon this Agreement shall be terminated and HCI shall
have no right to payment under Section 5.

 

3.             Conditions Precedent to Investment. Each of the following is a
condition precedent to HCM causing HCI to make any payment under Section 1.

 

(a)HCM shall have received, in form and substance satisfactory to HCM, all
releases, terminations and such other documents as HCM may request to evidence
and effectuate the termination by the existing lienholders of any interest in
and to any assets and properties with respect to the Claim or the Recovery;

 



 2 

 

 

(b)no material adverse change shall have occurred in the prospects of PFO and no
change or event shall have occurred which would impair the ability of PFO to
perform its obligations hereunder or under any other agreements to which it is a
party or of HCM or HCI to enforce the rights with respect to the Claim or the
Recovery;

 

(c)HCM shall have completed due diligence of the records and such other
information with respect to the Claim, PFO, or any of its affiliates, as HCM may
require, the results of which shall be satisfactory to HCM;

 

(d)HCM shall have received, in form and substance satisfactory to HCM, all
consents, waivers, acknowledgments and other agreements from third persons or
parties, which HCM may deem necessary or desirable in order to permit, protect
and perfect HCI’s its security interests in and liens upon the Claim and/or the
Recovery or to effectuate the provisions or purposes of this Agreement and any
other agreements between the parties;

 

(e)HCM shall have received evidence, in form and substance satisfactory to HCM,
that HCI has a valid perfected first priority security interest in all of the
Claim and the Recovery;

 

(f)HCM shall have received and reviewed lien, judgment, and background search
results for PFO, and any other individual or entity that HCM deems is
appropriate, which search results shall be in form and substance satisfactory to
HCM;

 

(g)HCM shall have received, in form and substance satisfactory to HCM, such
opinions of counsel with respect to the Claim and such other matters as HCM may
request;

 

(h)any and all instruments and documents hereunder shall have been duly executed
and delivered to HCM, in form and substance satisfactory to HCM;

 



 3 

 

 

(i)all representations and warranties contained herein and in the other
agreements between the parties shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of the making of the Investment and after giving
effect thereto, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier
date);

 

(j)no law, regulation, order, judgment or decree of any governmental authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or governmental
authority, which purports to enjoin, prohibit, restrain or otherwise affect the
making of the Investment;

 

(k)no law, regulation, order, judgment or decree of any governmental authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or governmental
authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Investment, or (B) the consummation of the transactions
contemplated pursuant to the terms hereof or (ii) has or could reasonably be
expected to have a material adverse effect on the prospects of PFO or would
impair the ability of PFO to perform its obligations hereunder or of HCM or HCI
to enforce any rights or realize upon the Claim and the Recovery;

 

(l)no Default or Event of Default shall exist or have occurred and be continuing
on and as of the date of the making of the Investment and after giving effect
thereto.

 

4.            Non-Recourse Investment. Subject to Section 40, PFO hereby
acknowledges and confirms that it understands that HCM shall cause HCI to make
payments on behalf of PFO pursuant to Section 1 on a non-recourse basis. Subject
to Section 40, in the event a final disposition or settlement of the Claim fails
to result in a Recovery, as defined herein, then PFO shall have no obligation to
make any payment to HCI for any portion of HCI Return, as defined in Section 5
below.

 



 4 

 

 

5.            Payments by PFO to HCM. In consideration for HCM agreeing to cause
HCI to invest funds as set forth in Section 1 above, if and only if, a final
disposition or settlement of the Claim results in a Recovery to PFO, PFO shall
pay (or cause to be paid) to HCI the return (the “HCI Return”) as follows:
First, 100% of any Recovery, until HCI has received an amount equal to the
Investment Amount; and second, 50% of the amount of any Recovery, in excess of
the Investment Amount.

 

6.            Order of Payments Schedule. All payments made by PFO (or by the
Attorney of Record) to HCI shall be made from the total amount of Recovery
actually received by PFO and its Attorney of Record. The following order of
payments shall apply:

 

(a)to HCI; and then

 

(b)to PFO and other third-party lien holders, including any statutory,
government and/or perfected liens.

 

7.            Time of Payment. If and when a final disposition or settlement of
the Claim(s) results in a Recovery, PFO shall pay (or cause to be paid) to HCI
all (or the proportionate share, as the case may be) of its HCI Return in
accordance with the Order of Payments Schedule in Section 6 above within three
(3) business days following the receipt of the cleared proceeds by PFO’s
Attorney of Record. HCI shall be entitled to one hundred percent (100%) of the
proceeds of each Claim until the aggregate amount received by HCI equals the
amount of HCI Return. If such Recovery is received by PFO in installments over
time, then PFO (if necessary, because the amounts of such installments are
insufficient to pay all HCI Return) shall pay HCI its respective HCI Return in
installments (over the same period of time) in accordance with the Order of
Payments Schedule in Section 6 above, until such time as HCI Return (or its
proportionate share thereof) shall have been paid in full.

 

8.            Payments in Trust. If PFO or any representative person or entity
receives all or any part of the proceeds from the Recovery, then PFO or
representative shall hold those proceeds in trust and shall cause those proceeds
to be paid or delivered to HCI within three (3) business days.

 



 5 

 

 

9.            Interest in the Event of Non-Payment. In the event payment is not
made to HCI in accordance with Section 7 above for any reason whatsoever, PFO
shall pay to HCI interest of twenty-four percent (24%) per annum on any unpaid
balances until paid in full.

 

10.          Security Interest. In order to secure the payment of HCI Return,
PFO hereby grants to HCI a security interest in the amount of HCI Return against
PFO’s portion of any Recovery. PFO agrees to deliver to HCM each document,
instrument of assignment, financing statement, or other writing, which HCM shall
reasonably deem necessary or desirable to perfect the security interest granted
herein, or otherwise to accomplish the specific purpose of this Agreement.
Furthermore, PFO agrees to execute and deliver to HCM an “Assignment” of HCI’ s
portion of any Recovery in the form set forth on Schedule “B” attached hereto
and made part hereof, within three (3) calendar days hereof. PFO further agrees
to execute, acknowledge and deliver such other documents, and take such other
actions as are necessary, appropriate and reasonably requested by HCM to
document that HCI has a security interest in its portion of the Recovery.

 

11.          Subsequent Investments. PFO and HCM acknowledge and agree that,
from time to time, PFO may desire to sell and HCM may desire to cause HCI to
purchase, additional interests in this Claim(s) and any other claims which may
be in addition to, or in substitution of, the interests from the Claim(s)
purchased hereunder on the date. Any transaction contemplated by this Section 11
shall be evidenced by a separate written instrument.

 

12.          No Reduction of HCM’s Entitlement. PFO hereby acknowledges and
confirms that neither HCM nor HCI is under no obligation to PFO to reduce the
amount of HCI Return in the event PFO obtains a recovery from the Claim(s). PFO
hereby agrees and covenants with HCM and HCI that PFO has been advised of and
agreed to the potential amount of the fees and that neither they nor anyone else
on its behalf shall contact HCM of HCI to request a reduction of HCI Return. Any
violation of this Section 12 shall increase PFO’s obligation to HCI by fifty
percent (50%). Any request by PFO for such a reduction shall constitute an Event
of Default.

 

13.          Multiple Claims. If any Claim results in a Recovery, HCI shall be
entitled to receive its entire HCI Return from the proceeds of any and all
Claims that result in a Recovery paid to PFO by or on behalf of one or more of
the Defendants.

 



 6 

 

 

14.          Right of First Refusal. PFO hereby grants HCM the exclusive right
of “first refusal” for any additional funding that PFO may desire with respect
to the Claim(s). Failure by PFO to present additional requests for funding to
HCM pursuant hereto shall constitute an Event of Default.

 

15.          Cumulative Limitation on Funding. PFO hereby agrees to limit all
advances, including advances previously taken against the Claim, to a total of
Two Hundred Fifty Thousand Dollars ($250,000). In the event PFO receives any
additional funding with respect to the Claim(s) from any other sources than HCI
in violation hereof without HCM’s express written consent, HCI’s entitlement
pursuant to this Agreement shall increase by an additional fifty percent (50%).
Such a violation by PFO shall also constitute an Event of Default.

 

16.          No Transfer of Underlying Claim(s). The Parties to this Agreement
intend to sell and to purchase the right to receive a portion of the proceeds
recovered with respect to the Claim(s). This Agreement does not transfer or
convey any right of action, cause of action or claim for relief which PFO may
have against any of the defendants in the Claim(s) or any other person or entity
arising out of the facts, transactions, occurrences or events which are alleged
in, or are the subject of, the complaint, as amended, on file in the Claim(s).
Neither HCM nor HCI shall have any right to control, interfere with, or
influence the prosecution of the case on behalf of PFO with respect to the
Claim(s) or any settlement negotiations that may occur.

 

17.          No Agents of HCM or HCI. PFO hereby acknowledges and confirms that
in the event any broker or intermediary referred it to HCM for funding, such
broker or intermediary is an agent of PFO and not an agent of HCM or HCI.

 

18.          Irrevocable Instructions to Attorney of Record. PFO hereby
irrevocably requests, instructs, and directs its Attorney of Record with respect
to the Claim(s) to:

 

(a)sign this Agreement in the Attorney Acknowledgment and Undertaking section,
which is attached to this Agreement as Schedule “E” and made a part hereof, to
acknowledge notice of this Agreement and the rights created thereby, to disclose
to HCM all assignments, conveyances and transfers of, and liens upon the
proceeds and to distribute the proceeds to HCI in compliance with the provisions
herein;

 



 7 

 

 

(b)keep HCM updated regarding any changes affecting this case and to provide
detailed updates regarding the case status at HCM's request;

 

(c)in the event of any dispute regarding the amount due to HCI, deposit into the
client trust account established and controlled by the Attorney of Record the
full amount of the Recovery paid to PFO by or on behalf of one or more of the
Defendants. Said amount shall remain in the client trust account until
resolution of such dispute;

 

(d)in the event PFO substitutes another lawyer or law firm as its Attorney of
Record with respect to the Claim(s), give HCM immediate written notice thereof
by certified mail, return receipt requested, and state the name, address, email
and telephone number of PFO’s new Attorney of Record;

 

(e)notify HCM in writing if and when PFO enters into an agreement with any
Defendant to settle the Claim(s) or any portion thereof, and to notify HCM in
writing if and when PFO, or its attorney, receives any proceeds from the
Claim(s);

 

19.          New Attorneys of Record. If PFO substitutes another lawyer or law
firm as its Attorney of Record with respect to the Claim(s), PFO hereby
irrevocably requests and instructs its new attorney(s) to:

 

(a)acknowledge this Agreement by signing it in the appropriate space below and
to distribute the Recovery in accordance with this Agreement;

 

(b)keep HCM updated regarding any changes affecting this case and to provide
detailed updates regarding the case status at HCM’s request;

 

(c)notwithstanding anything to the contrary, strictly comply with all
obligations contained in and derived from this Agreement, including any
exhibits, schedules, appendices and acknowledgments.

 



 8 

 

 

20.          Notification of HCM. PFO promises and agrees to promptly notify HCM
in writing if and when PFO enters into an agreement with any Defendant to settle
the Claim(s) or any portion thereof, and to notify HCM in writing if and when
PFO, or its attorney, receives any proceeds from the Claim(s).

 

21.          Notification of Defendant. HCM reserves the right to notify the
Defendant(s) and/or the Defendant(s)’ attorney(s) and/or the Defendant(s)’
insurance company(s) regarding the existence and amount of PFO’s obligations in
connection with this Agreement and furnish them with a copy of this Agreement.

 

22.          Other Liens. PFO hereby represents and warrants to HCM that it does
not have any notice or knowledge of any liens upon the proceeds with respect to
the Claim(s), and it has not assigned, transferred or conveyed any right to any
portion of the proceeds to any person or entity, except as provided in the
Attorney Acknowledgement section below.

 

23.          Bankruptcy. In the event PFO commences, or has commenced against
it, any case (or other proceeding) pursuant to any bankruptcy, insolvency or
similar law prior to HCI’s receipt of its HCI Return, PFO shall cause HCI Return
to be described as an asset of HCI in any oral or written communications,
including, but not limited to, any schedule or other document, made or filed in
connection with any such case or proceeding. In no event shall PFO permit HCI’s
interest in any Recovery to be described as a debt or obligation of PFO to HCI
in any such communication.

 

24.          Retention of New or Additional Attorney(s). PFO shall notify HCM in
writing within five (5) calendar days after PFO contracts or retains a new or
additional attorney(s) to handle the Claim(s), if such contracts or retainer
agreements are entered into prior to HCI’s receipt of all of its HCI Return.
Such notice shall include the name, address, email and telephone number of said
attorneys and, subject to Section 25 hereunder, any percentage interest in the
Recovery (if applicable) offered to compensate said attorneys. PFO’s failure to
comply with this Section shall increase PFO’s obligation to HCI by fifty percent
(50%).

 

25.          Payments to New Attorneys. Any compensation offered by PFO or any
of its affiliates to any additional or substituted attorneys on a contingency
basis shall be expressly approved by HCM in writing, which approval may be
withheld by HCM at HCM’s sole and absolute discretion.

 



 9 

 

 

26.          Waiver of Conflicts. PFO hereby waives any conflicts of interest
that may arise as a result of the Attorney of Record’s compliance with the
rights and obligations created by this Agreement.

 

27.          Confidentiality. Any party that discloses confidential information
(the “Confidential Information”) to any other party shall be referred to as the
“Disclosing Party.” Any party that receives Confidential Information from any
Disclosing Party shall be referred to as the “Recipient.” The Parties agree to
treat confidentially all information disclosed pursuant to this Agreement and
further agree as follows:

 

27.1. The Recipient agrees and acknowledges that all Confidential Information
provided to it and shall remain at all times the exclusive property of and owned
by the Disclosing Party and the Recipient’s use or a awareness of such
Confidential Information shall create no rights, at law or in equity, in the
Recipient in or such information, or any aspect of embodiment thereof. Neither
the execution of this Agreement nor the funding relating to any Confidential
Information hereunder, shall be license to distribute or title to any patent,
trademark, service mark, business and trade secret or other propriety right to
such Confidential Information, or to use such Confidential Information for any
purpose other than as specified in this Agreement or to constitute a waiver of
any attorney-client privilege or work product protection.

 

27.2. The Recipient shall not for any reason, during the term of this Agreement
and for a period of two (2) years following termination of this Agreement,
disclose use, reveal report, publish, transfer, or make available, directly or
indirectly to any person other than its any Confidential Information provided to
it except in connection with the performance of its obligations under this
Agreement or as permitted by the Disclosing Party.

 

27.3. For the avoidance of doubt, no press release or other announcement
concerning the existence of this Agreement, the funding of the Claim(s) under
this Agreement, or the identity of HCM or its affiliates, shall be made by PFO
or HCM without the prior written consent of the other.

 



 10 

 

 

27.4. The Recipient shall ensure that the Confidential Information it received
is not divulged or disclosed to any Person except its Representatives who have a
“need to know” such information. The Recipient shall be solely responsible for
its and its Representatives’ failure to comply with, and shall ensure its
Representatives’ compliance with the provision of this Agreement.

 

27.5. The Recipient recognizes and agrees that (i) the covenants and agreements
contained in this Agreement are reasonable and necessary to protect and preserve
the interests proprieties of the Disclosing Party, (ii) irreparable loss and
damage will be suffered be the Disclosing Party should the Recipient breach any
such covenants and agreement, (iii) each such covenants and agreements separate,
distinct and severable from the other and remaining provisions of this
Agreement, (iv) if any such covenant is found by a court of competent
jurisdiction to be overly broad in any respect, the Recipient desires and
directs that such covenant be amended by such court to a reasonable breadth, and
(v) in addition to other remedies available to it, the Disclosing Party shall be
entitled to both temporary and permanent injunction to prevent a breach of
completed breach by the Recipient or any of its Representatives of any such
covenants or agreements.

 

27.6. The Recipient further agrees not to reproduce or in any manner copy the
Confidential Information, in whole or in part, except for its own internal use
for the purpose of this Agreement and then only under circumstances designed to
ensure the full and complete protection of the Confidential Information as
contemplated hereby.

 

27.7. PFO agrees that, within thirty (30) calendar days following the
termination of this Agreement, it shall destroy or return all HCM Confidential
Information to HCM, and PFO shall not for any reason retain or use any such HCM
Confidential Information or any copies thereof.

 

27.8. In the event one of the Parties receives a request, including without
limitation a subpoena, civil investigation demand or similar process, for the
production of Confidential Information (a “Request”), that party, before
complying with such Request, will first promptly provide written notification,
including a copy of the Request, to the other party. If, upon such notice, any
party elects to contest the requested disclosure (all such contests being at the
contesting party’s expenses and control), no party shall make any disclosure
until such time as a final, non-appealable or non-stayed order has been entered
compelling such disclosure. Should the Disclosing Party not contest the required
disclosure, the Recipient shall not have any obligation to do so; the Recipient
may, however, contest the required disclosure even if the Disclosing Party
elects not to do so. If notice to the Disclosing Party is prohibited by law, the
Recipient will make a good faith effort to contest the disclosure if appropriate
and to obtain agreement or confidential treatment of the Confidential
Information prior to Recipient’s disclosure.

 



 11 

 

 

28.           Power of Attorney. PFO hereby irrevocably appoints HCM as its true
and lawful attorney-in-face, in its name, place and stead, with full powers to
request and receive all information related to the Claim(s) from any sources,
including but not limited to, medical providers, attorneys, insurance companies,
law enforcement, and government organizations. This power of attorney is
irrevocable and shall remain in full force and be binding on PFO and any
affiliates until HCI receives its HCI Return in accordance with the terms of
this Agreement.

 

29.           Representations and Warranties of PFO. PFO hereby makes the
following representations and warranties to HCM and HCI:

 

(a)PFO is a company duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all power and
authority required to carry on its business as now conducted;

 

(b)The execution, delivery and performance by PFO of this Agreement are within
PFO’s corporate powers and have been duly authorized by all necessary corporate
action. This Agreement constitutes a legal, valid and binding agreement of PFO
enforceable against it in accordance with its terms (i) except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to or affecting
creditors' rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and (ii) subject to
the limitations imposed by general equitable principles regardless of whether
such enforceability is considered in a proceeding at law or in equity;

 



 12 

 

 

(c)The execution, delivery and performance of this Agreement do not and shall
not (i) contravene or conflict with the charter, bylaws or other organizational
documents of PFO, or (ii) constitute a default under, or give rise to any right
of termination, cancellation or acceleration of, or to a loss of any benefit
that may affect HCM’s or HCI’s rights under this Agreement;

 

(d)all information furnished by or on behalf of PFO in writing to HCM in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and correct in all material respects on the date as of which such
information is dated or certified and does not omit any material fact necessary
in order to make such information not misleading. No event or circumstance has
occurred which has had or could reasonably be expected to have a material
adverse effect on the business, assets or prospects of PFO, which has not been
fully and accurately disclosed to HCM in writing;

 

(e)PFO has received independent legal advice on the terms and effect of this
Agreement;

 

(f)PFO is the sole and beneficial owner of, and have good title to, the Claim(s)
free and clear of any (a) mortgage, pledge, lien, charge, hypothecation, right
of set-off or counterclaim, security interest or other encumbrance, security
agreement or trust securing any obligation of any person or arrangement of any
kind; (b) purchase or option agreement or arrangement; (c) subordination
agreement or arrangement; (d) agreements to create or effect any of the
foregoing or which have a similar or analogous nature or effect, in each case
other than disclosed to HCM in writing;

 



 13 

 

 

(g)PFO has not made or entered into any prior assignment, trust arrangement,
security, sale, transfer, or sub-participation or equivalent interest in the
Claim(s), other than as previously disclosed to HCM in writing;

 

(h)PFO has not taken any steps or executed any documents which would materially
or adversely affect the Claim(s) or the recoverability of the Recovery other
than as previously disclosed to HCM in writing;

 

(i)PFO has not engaged in any acts or conduct or made any material omissions,
agreements or arrangements, that would result in HCI receiving proportionally
less payments or less favorable treatment with respect to the Claim(s) or the
Recovery than any other PFO or litigant (including PFO) pursuing or enforcing
such Claim(s) or Recovery other than as previously disclosed to HCM in writing;

 

(j)PFO has not set-off or agreed to set-off any amounts against the Claim(s) or
the Recovery and no rights of set-off, or similar rights against PFO exist which
will permit any set-off or counterclaim against the Claim(s) and/or Recovery
other than as previously disclosed to HCM in writing;

 

(k)such PFO has not received any written notice and are not otherwise to the
best of its knowledge aware that the Claim(s) or Recovery or any portion thereof
are subject to an impairment or is otherwise invalid or void, other than as
previously disclosed to HCM in writing;

 

(l)PFO has no bankruptcy or insolvency proceedings outstanding against it;

 

(m)to the best knowledge of PFO, PFO has disclosed to HCM all documentation and
other information in its possession or control relevant to PFO, and there is no
information in the knowledge, possession or control of PFO that is or is
reasonably likely to be material to HCM’s assessment of the Claim(s) that has
not been disclosed to HCM, and PFO believes that the Claim(s) is/are meritorious
and likely to prevail;

 



 14 

 

 

(n)there are no agreements (whether in writing or oral) between PFO and another
person(s) or entity or entities to grant a contingent interest in, or to grant a
right of payment determined by reference to, the Recovery or the proceeds with
respect to the Claim(s) thereof in favor of any party except HCI;

 

(o)PFO has not failed to disclose to HCM any fact or facts of which it is aware
that would, if HCM had been so advised, be reasonably expected, individually or
in the aggregate, to have led HCM not to enter into this Agreement;

 

(p)no fraud has been perpetrated by PFO or any affiliate in connection with this
Agreement or the Claim(s).

 

30.           Survival of Warranties; Cumulative. All representations and
warranties contained in this Agreement or any of the other agreements between
the Parties shall survive the execution and delivery of this Agreement. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which shall now or hereafter
give, or cause to be given, to HCM and/or HCI.

 

31.           Common Interest. The Parties acknowledge and mutually represent to
each other that it is their common purpose in executing this Agreement to enable
PFO to pursue its Claim(s). The Parties further agree that this common purpose
and all steps and actions required to achieve this common purpose, including but
not limited to any and all steps and actions require in accordance with PFO’s
obligation to cooperate with HCM and HCI as set forth herein, are of the essence
of this Agreement.

 

32.           Authority to Settle Claim. The Parties acknowledge that their
common interest is served by settling the Claim(s) for a commercially reasonable
amount in the context of the damage done by the Defendant(s). In that context,
notwithstanding anything to the contrary contained in this Agreement, PFO may at
any time without the consent of HCM or HCI, either settle or refuse to settle
the Claim(s) for any amount.

 



 15 

 

 

33.           No Encumbrances. PFO shall not create, and shall not permit anyone
else to create or permit to exist any security interest, mortgage, pledge, lien,
charge or other encumbrance of any nature in the Claim(s), the Recovery and/or
HCI Return. PFO shall not, and will not allow any other party (except HCI or
HCI’s assignee, if applicable) to take funds away from the Claim(s) and/or the
Recovery and/or HCI Return. PFO will not do anything else to affect the Claim(s)
and/or the Recovery and/or HCI Return. PFO will not do anything to allow anyone
else to do anything that could in any way hurt or lessen HCM’s or HCI’s rights
under this Agreement. PFO shall, as reasonably requested by the Attorney of
Record, lend its name to all required actions and steps in relation to the
Claim(s), and shall execute all papers and documents and shall render assistance
to HCM so as to secure to HCM and HCI the benefits, rights and causes of action
contained in this Agreement. Any violation of this Section 33 shall constitute
an Event of Default.

 

34.           PFO’s Cooperation. PFO further irrevocably instructs the Attorney
of Record to keep HCM fully and continually informed of all material
developments (including the matters set forth below) and to provide HCM with
copies of all material documents. PFO and HCM agree that the Attorney of Record
may not disclose information or documents that the Attorney of Record reasonably
believes could jeopardize any privilege (including, but not limited to, the
attorney-client privilege) of PFO. Any violation of this Section 34 shall
constitute an Event of Default. In furtherance of the foregoing, PFO shall, as
requested by HCM:

 

(a)cooperate with the Attorney of Record and HCM in all material matters
pertaining to the Claim(s) and devote sufficient time and attention as is
reasonably necessary to conclude the Claim(s);

 

(b)provide to the Attorney of Record all material documentation necessary to
further the Claim(s);

 

(c)submit to examination by the Attorney of Record for the preparation of
written statements, subscribe to the same under oath if required, consult with
the Attorney of Record and its designees as they reasonably require for purposes
of pursuing the Claim(s) or enforcing or settling the Claim(s) and appear at any
proceeding or hearings (including hearings located abroad) reasonably required
in connection with such statements or the Claim(s) generally; and

 



 16 

 

 

(d)using PFO’s reasonable efforts and subject to any relevant legal rules, cause
all persons related to the Claim(s), including PFO’s lawyers, to submit to
examination by the Attorney of Record for the preparation of statements, to
subscribe to the same under oath if required, to consult with the Attorney of
Record as they reasonably require for purposes of pursuing the Claim(s) or
enforcing or settling the Claim(s) and to appear at any hearings (including
hearings located abroad) reasonably required in connection with such statements
or the Claim(s) generally.

 

34.           No Further Action by PFO. PFO agrees and undertakes not to
initiate any action, suit or arbitration proceeding separate from the Claim(s)
against any Defendant or take any other step that is reasonably likely to have a
materially adverse effect on the Claim(s).

 

35.           Non-Circumvention. PFO agrees that they shall not directly or
indirectly interfere with, circumvent, or attempt to circumvent, avoid, by-pass,
or obviate the interest of HCI contemplated hereby in any way whatsoever. Any
violation of this Section 36 shall increase PFO’s obligation to HCI by fifty
percent (50%). Any attempt by PFO to circumvent HCM or HCI shall constitute an
Event of Default.

 

36.           No Interpleader. PFO agrees not to instruct, cause, or otherwise
permit the Attorney of Record, or any other attorney, agent, representative,
entity, or person to interplead or otherwise deposit with any state or federal
court or tribunal any funds or proceeds from the Claim unless such interpleader
is expressly initiated or requested in writing by HCM. Any violation of this
Section 37 shall increase PFO’s obligation to HCI by fifty percent (50%). Any
attempt to interplead the funds shall constitute an Event of Default.

 

37.           Obligation to Cooperate is of the Essence. The Parties acknowledge
and agree that PFO’s obligation to cooperate as set forth in Section 34 is of
the essence of this Agreement and is a condition thereof and a continuing
obligation and that any material breach thereof that has a material adverse
effect on the value of the Claim(s) shall constitute an Event of Default.

 



 17 

 

 

38.           Events of Default. The occurrence or existence of any one or more
of the following events are referred to herein individually as an “Event of
Default,” and collectively as “Events of Default:”

 

(a)PFO fails to pay when due any of HCI Return;

 

(b)any representation, warranty or statement of fact made by PFO to HCM or HCI
in this Agreement, any other agreements between the Parties, schedules,
confirmatory assignments or otherwise shall when made or deemed made be false or
misleading in any material respect;

 

(c)PFO revokes, terminates, breaches or otherwise fails to perform any of the
terms, covenants, conditions or provisions of any guarantee, endorsement in
favor of HCM or HCI;

 

(d)a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed by PFO, and such petition or application is not dismissed within thirty
(30) calendar days after the date of its filing;

 

(e)any material provision hereof shall for any reason cease to be valid, binding
and enforceable with respect to any Party hereto in accordance with its terms,
or any such Party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof has ceased to be or is otherwise not valid,
binding or enforceable in accordance with its terms, or any security interest
provided for herein shall cease to be a valid and perfected first priority
security interest in the Claim(s), the Recovery, and HCI Return purported to be
subject thereto (except as otherwise permitted herein or therein);

 



 18 

 

 

(f)the indictment by any governmental authority, or as HCM may reasonably and in
good faith determine, the threatened indictment by any governmental authority of
any director or officer of PFO;

 

(g)there shall be an event of default under any of the other agreements between
the Parties;

 

(h)HCI shall fail to have a first priority perfected security interest in the
Claim(s) and the Recovery as a result of action taken by PFO or any of its
respective affiliates;

 

(i)PFO requests HCI to reduce the amounts to which it is entitled pursuant to
this Agreement in violation of Section 12;

 

(j)PFO fails to offer HCM the right of first refusal in violation of Section 14;

 

(k)PFO violates the cumulative funding restrictions contained in Section 15;

 

(l)PFO violates the restrictions on encumbrances contained in Section 33;

 

(m)PFO fails to cooperate as set forth in Section 34;

 

(n)PFO attempts to circumvent HCM or HCI in violation of Section 36;

 

(o)PFO or the Attorney of Record interpleads any of the Recovery in violation of
Section 37;

 

(p)PFO accepts or attempts to accept or negotiate offer of settlement or receive
recovery from any of the Defendants or the Defendants’ attorneys without prior
disclosure to its Attorney of Record;

 

(q)PFO acts in bad faith.

 



 19 

 

 

39.           Rights and Remedies. In addition to any rights and remedies HCM or
HCI is entitled to, whether in law or equity, HCM and HCI shall also have the
rights and remedies set forth below.

 

(a)At any time an Event of Default exists or has occurred and is continuing, HCM
and HCI shall have all rights and remedies provided in this Agreement and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by PFO, except as such notice or consent is expressly provided for
hereunder or required by applicable law. All rights, remedies and powers granted
to HCM or HCI hereunder, or other applicable law, are cumulative, not exclusive
and enforceable, in HCM’s discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by PFO of this Agreement or any of the
other agreements between the Parties. HCI may, at any time or times, proceed
directly against PFO to collect HCI Return without prior recourse to the
Claim(s).

 

(b)The non-recourse limitation of Section 4 shall not apply and PFO shall become
liable to HCI for any and all obligations contained in this Agreement at any
time an Event of Default exists or has occurred and is continuing.

 

(c)Without limiting the foregoing, at any time an Event of Default exists or has
occurred and is continuing, HCM may, in its discretion and without limitation,
(i) accelerate the payment of all obligation and demand immediate payment
thereof to HCI provided, that, upon the occurrence of any Event of Default
described in Section 39 above, all obligations, including HCI Return, shall
automatically become immediately due and payable from PFO), (ii) cease and
revoke its Capital Commitment and funding obligations pursuant to Section 1 of
this Agreement, and/or (iii) terminate this Agreement, provided that all of
HCM’s and HCI’s rights and remedies in respect of any Event of Default shall
survive any such termination.

 

(d)HCM, in its sole and absolute discretion, reserves the right to cease and
revoke the funding obligations pursuant to Section 1 of this Agreement in the
event of any unfavorable procedural or substantive outcome occurred in
furtherance of the Claim(s). This includes but is not limited to any motions,
petitions, verdicts, judgments, orders or appeals granted or entered in favor of
the Defendants, whether fully or partly, or any other events unfavorable to PFO.

 



 20 

 

 

40.Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a)The validity, interpretation and enforcement of this Agreement and any
dispute arising out of the relationship between the Parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of California (without giving effect to principles of conflicts of
law).

 

(b)Subject to the Arbitration Provision contained in Section 42 below, PFO and
HCM irrevocably consent and submit to the jurisdiction of the state courts of
California, Sacramento County and waive any objection based on venue or forum
non conveniens with respect to any action instituted therein arising under this
Agreement or in any way connected with or related or incidental to the dealings
of the Parties hereto in respect of this Agreement or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity or otherwise, and agree that any dispute with
respect to any such matters shall be heard only in the courts described above
(except that HCM shall have the right to bring any action or proceeding against
PFO or its property in the courts of any other jurisdiction which HCM deems
necessary or appropriate in order to realize on the collateral or to otherwise
enforce its of HCI’s rights against PFO or its property).

 

(c)PFO hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) calendar days after the same shall have
been so deposited in the U.S. mails, or, at HCM’s option, by service upon PFO,
as applicable, in any other manner provided under the rules of any such courts.
Within thirty (30) calendar days after such service, PFO shall appear in answer
to such process, failing which PFO shall be deemed in default and judgment may
be entered by HCM against PFO for the amount of the claim and other relief
requested.

 



 21 

 

 

(d)PFO AND HCM EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. PFO AND HCM EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT PFO OR HCM MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)HCM shall have no liability to PFO or (whether in tort, contract, equity or
otherwise) for losses suffered by PFO in connection with, arising out of, or in
any way related to the transactions or relationships contemplated by this
Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on HCM that the losses were the result of acts or omissions constituting
gross negligence or willful misconduct of HCM. In any such litigation, HCM shall
be entitled to the benefit of the rebuttable presumption that it acted in good
faith and with the exercise of ordinary care in the performance by it of the
terms of this Agreement. Except as prohibited by law, PFO waives any right which
it may have to claim or recover in any litigation with HCM any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. HCI shall have no liability hereunder or in
connection herewith. PFO: (i) certifies that neither HCM nor HCI, nor any
representative, agent or attorney acting for or on behalf of either of them has
represented, expressly or otherwise, that HCM or HCI would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement
and (ii) acknowledge that in entering into this Agreement HCM is relying upon,
among other things, the waivers and certifications set forth herein.

 



 22 

 

 

41.           Arbitration. Any dispute, claim or controversy arising out of or
relating in any way to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including any determination regarding the
scope or applicability of this agreement to arbitrate, shall be determined by
mandatory, final and binding arbitration before a single arbitrator. The place
of arbitration shall be in San Francisco, California. The arbitrator shall be a
practicing attorney licensed to practice law in the state of California. The
arbitration shall be administered by the American Arbitration Association
(“AAA”) pursuant to AAA rules and procedures. All arbitration fees and costs,
including any upfront costs and application fees, shall be borne by both parties
in equal shares. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude the Parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction. In any arbitration arising out of or related to this Agreement,
the arbitrator(s) is/are empowered to award punitive or exemplary damages. In
any arbitration arising out of or related to this Agreement, there shall be no
interrogatories or requests to admit. The Parties acknowledge that this
Agreement evidences a transaction involving interstate commerce and further
agree that any arbitration(s) arising from or in relationship to this Agreement
is/are to be administered as a commercial matter(s) under the Commercial Rules.

 

42.           Waiver of Notices. PFO hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and chattel paper, included in or evidencing any of
the Claim, the Recovery, HCI Return, and any and all other demands and notices
of any kind or nature whatsoever with respect to the Claim, the Recovery, HCI
Return, and this Agreement, except such as are expressly provided for herein. No
notice to or demand on PFO, which HCM may elect to give shall entitle PFO to any
other or further notice or demand in the same, similar or other circumstances.

 



 23 

 

 

43.           Consultation with Attorney. PFO has had an opportunity to review
this Agreement and any other agreements between the Parties with its attorneys,
accountants and/or advisors besides the Attorney of Record and has a complete
understanding of this Agreement and any other agreements between the Parties.
PFO understands and agrees that such attorneys, accountants and/or advisors
(including any insurance producer) who is advising, or assisting in connection
with the transactions contemplated by this Agreement and any other agreements
between the Parties is not acting as an agent of HCM or HCI. Neither PFO has
relied upon any advice from HCM, HCI or any affiliate of either of them,
regarding its involvement in this transaction, and has not received and is not
relying on any oral or written representations from any person that are
inconsistent with or contrary to the information contained in this Agreement and
any other agreements between the Parties. PFO is signing this Agreement and any
other agreements among the Parties freely and voluntarily and is of sound mind
and not subject to any constraint or undue influence, and has never been the
subject to any mental health or mental competency proceeding or other proceeding
or hearing with respect to which either PFO’s competency or capacity to contract
is or was an issue.

 

44.           Amendments and Waivers. Neither this Agreement nor any provision
hereof shall be amended, modified, waived or discharged orally or by course of
conduct, but only by a written agreement signed by an authorized officer of HCM,
and as to amendments, as also signed by an authorized officer of PFO. Neither
HCM nor HCI shall, by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of HCM. Any
such waiver shall be enforceable only to the extent specifically set forth
therein. A waiver by HCM of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power and/or
remedy which HCM would otherwise have on any future occasion, whether similar in
kind or otherwise.

 

45.           Waiver of Counterclaims. PFO waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Claim(s), the Recovery, HCI Return or any matter arising
therefrom or relating hereto or thereto.

 



 24 

 

 

46.           Indemnification. PFO shall, jointly and severally, indemnify and
hold HCM, HCI, and their directors, agents, employees and counsel, harmless from
and against any and all losses, claims, damages, liabilities, costs or expenses
imposed on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim or proceeding commenced or threatened related
to the negotiation, preparation, execution, delivery, enforcement, performance
or administration of this Agreement, or any undertaking or proceeding related to
any of the transactions contemplated hereby or any act, omission, event or
transaction related or attendant thereto, including amounts paid in settlement,
court costs, and the fees and expenses of counsel. To the extent that the
undertaking to indemnify, pay and hold harmless may be unenforceable because it
violates any law or public policy, PFO and shall, jointly and severally, pay the
maximum portion which it is permitted to pay under applicable law to HCM or HCI
in satisfaction of indemnified matters. The foregoing indemnity shall survive
the payment of HCI Return and the termination or non-renewal of this Agreement.

 

47.           Termination. This Agreement is to become effective as of the
effective date first mentioned above after it has been signed by all Parties and
acknowledged by the Attorney of Record. This Agreement and any Assignment
automatically terminates after PFO pays to HCI all amounts due to HCI, pursuant
to the terms of this Agreement, for its HCI Return.

 

48.           Term. No termination of this Agreement shall relieve or discharge
PFO of its respective duties, obligations and covenants under this Agreement
until HCI Return has been fully and finally discharged and paid, and HCI’s
continuing security interest in the Recovery, the Claim(s) and/or HCI Return and
the rights and remedies of HCM and HCI hereunder, under applicable law, shall
remain in effect until all such HCI Return has been fully and finally discharged
and paid.

 

49.           Corporate Resolution and Approval. PFO hereby confirms that this
Agreement was approved and authorized by the board of directors of the
Corporation in accordance with Schedule “C;”

 

50.           Approval by Shareholders. PFO hereby confirms that this Agreement
was approved and authorized by the sole shareholder of the Corporation in
accordance with Schedule “D.”

 



 25 

 

 

51.           Notices. All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by email, telex, telegram or facsimile
transmission, immediately upon sending and upon confirmation of receipt; if by
nationally recognized overnight courier service with instructions to deliver the
next business day, one (1) business day after sending; and if by certified mail,
return receipt requested, five (5) business days after mailing. All notices,
requests and demands upon the Parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section 51.

 

If to PFO:

 



PFO Global, Inc.  7501 Esters Blvd., Suite 100  Irving, TX 75063



 

If to HCM (and if to HCI, in care of HCM at):



 

Hillair Capital Management LLC
345 Lorton Avenue, Suite 303

Burlingame, CA 94016

Attention: Sean M. McAvoy

email: seanm@hillaircapital.com



 

With a copy (which shall not constitute notice) to:

 

Thompson Hine LLP

3900 Key Center

127 Public Square

Cleveland, OH 44114

Attn: David D. Watson

email: david.watson@thompsonhine.com

facsimile: 216.566.5800

 

52.           Partial Invalidity. If any provision of this Agreement is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the Parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 



 26 

 

 

53.           Successors. This Agreement, any other agreements between the
Parties and any other document referred to herein or therein shall be binding
upon and inure to the benefit of and be enforceable by HCM and HCI, as the case
may be, PFO and its respective successors and assigns, except that PFO may not
assign its rights under this Agreement and any other document referred to herein
or therein without the prior written consent of HCM. HCM may, after notice to
PFO, assign its rights and delegate its obligations under this Agreement and
further on behalf of HCI may assign, or sell participations in, all or any part
of the Investment or HCI Return or any other interest herein to another
financial institution or other person, in which event, the assignee or
participant shall have, to the extent of such assignment or participation, the
same rights and benefits as it would have if it were HCM or HCI hereunder,
except as otherwise provided by the terms of such assignment or participation.

 

54.           HCI and HCM.

 

HCI is an intended third party of all of the rights and remedies provided to it
hereunder, able to exercise such rights and remedies as if a party hereto. HCI
has no duties or obligations whatsoever to PFO under this Agreement or
otherwise. HCM has the right, power and authority to act on behalf of HCI to
exercise any and all of its rights and remedies hereunder. PFO is entitled to
rely on any act of HCM as binding on HCI.

 

55.           Entire Agreement. This Agreement, any supplements hereto, and any
instruments or documents delivered or to be delivered in connection herewith or
therewith represents the entire agreement and understanding concerning the
subject matter hereof and thereof between the Parties hereto, and supersede all
other prior agreements, understandings, negotiations and discussions,
representations, warranties, commitments, proposals, offers and contracts
concerning the subject matter hereof, whether oral or written. In the event of
any inconsistency between the terms of this Agreement and any schedule or
exhibit hereto, the terms of this Agreement shall govern.

 



 27 

 

 

56.           Counterparts, Headings, Etc. This Agreement or any of the other
agreements between the Parties may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile shall have the same force and effect as the
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of any such agreement by telefacsimile shall
also deliver an original executed counterpart, but the failure to do so shall
not affect the validity, enforceability or binding effect of such agreement. The
headings in this Agreement are for convenience or reference only and shall not
govern the interpretation of the provisions of the Agreement.

 

57.           No Legal Capacity. PFO acknowledges that by entering into this
Agreement, HCM is not acting in a legal capacity, and nothing contained herein
shall constitute legal advice from HCM.

 

IN WITNESS WHEREOF, PFO and HCM hereby execute this Agreement as of the
effective date first written above.

 

PRO FIT OPTIX, INC.

 

 

/s/ Brigitte Rousseau                                

By:    Brigitte Rousseau

Title: Chief Financial Officer



 

 

State of Texas )   )SS: County of Denton )

 

 

On this 4th day of March 2016 before me a notary public, the undersigned
officer, personally appeared [name], known to me (or satisfactorily proven) to
be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the same for the purposes therein contained.

 

In witness hereof, I hereunto set my hand and official seal.

 

 

Regi J. Thomas                                           

Notary Public

 

HILLAIR CAPITAL MANAGEMENT LLC

 

 

/s/ Sean M. McAvoy                                

Sean M. McAvoy, Managing Member

 



 28 

 

 



SCHEDULE “A”

attached and made a part of that certain

CLAIM INVESTMENT AGREEMENT

 

(a)Recovery shall mean and include all of PFO’s right, title and interest in and
to all settlements, judgments and awards from any court, agency or other
government authority, or from any arbitrator, and all other gross amounts, that
shall at any time be granted to, recovered by or paid to PFO as the direct or
indirect result of the pending Claim(s) (including any appeals taken therefrom
or any settlement thereof) which PFO filed against the Defendants and any other
defendants that may be added or substituted; and

 

(b)Recovery shall also include any and all direct or indirect options and rights
arising from or otherwise relating to, any additions, extensions, renewals,
refinancings, and/or other modifications, replacements of, increases in,
profits, interest, dividends, stocks, bonds, repurchase agreements, certificates
of deposit, any other financial instruments, distributions and other income and
payments on account of proceeds of any replacement, release, surrender,
discharge, exchange, conversion, arrangement or other transfer, in kind payment,
collection or sale, lease or other disposition of any of the things referred to
in clause (a) above, whether arising from any action taken by PFO or otherwise;
and

 

(c)Recovery shall also include all proceeds and products of any of the things
referred to in clauses (a) and (b) above;

 

(d)In the event any recovery is received using in-kind payment, PFO and HCM
agree that HCM shall be the valuation agent for purposes of this Agreement.

 

 

 

 29 

 



 

“SCHEDULE “B”

attached to and made a part of that certain

CLAIM INVESTMENT AGREEMENT

 

“ASSIGNMENT OF CASH RECOVERY”

 

Pro fit Optix, Inc (“PFO”) hereby makes this Assignment of Recovery (this
“Assignment”) on the following terms:

 

1.Capitalized terms used in the Assignment and not defined in context shall have
the respective meanings give to such terms in that certain Claim Investment
Agreement (the “Claim Investment Agreement”) dated _______________, ___.2016
between PFO and Hillair Capital Management LLC (“HCM”).

 

2.PFO hereby assigns, transfers and sets over to Hillair Capital Investment L.P.
(“HCI”) its right, title and interest in and to any Recovery actually received
by PFO from the Claim(s) filed by PFO and more fully described in Schedule “A”
attached hereto and made a part hereof, as continuing and collateral security
for the payment of obligation due and owing by PFO to HCI, its successors, heirs
or assigns, pursuant to that certain Claim Investment Agreement (the “Claim
Investment Agreement”). PFO hereby acknowledges that this Assignment is intended
to, and shall vest in HCI a present right to any Recovery to the extent that the
obligation is actually due and owing to HCI pursuant to the Claim Investment
Agreement.

 

3.PFO hereby authorizes and instructs Walsh Law Firm, or any of their successors
and assigns, and any attorney subsequently engaged by PFO with respect to the
Claim(s), whether in addition to or in substitution for any of the
aforementioned lawyers, or their successors, heirs and assigns, to recognize
HCI’s rights herein set forth, whether or not notice thereof was given by HCI to
attorney, and pay to HCI from and out of any Recovery, any amount due and owing
from PFO to HCI pursuant to the Claim Investment Agreement. PFO hereby
acknowledges and agrees that HCI (or HCM acting on HCI’s behalf) shall be
authorized to file an executed copy of this Assignment of Recovery with any
attorney for the purpose of providing notice of the existence of this Assignment
and its rights hereunder.

 



 30 

 

 

4.Upon payment to HCI of its share of the Recovery in full satisfaction of PFO’s
obligations under the Claim Investment Agreement, this Assignment will become
void and of no further effect. This Assignment shall be binding upon PFO and its
successors and assignees, and shall inure to the benefit of, and be enforceable
by, HCI and its successors and assignees.

 

5.This Assignment shall be governed by and construed, interpreted and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflict of laws.

 

[signatures appear on the following page]

 

 



 31 

 

 

IN WITNESS WHEREOF, PFO and HCM hereby execute this Assignment as of the dates
set forth below:

 

PRO FIT OPTIX, INC.

 

/s/ Brigitte Rousseau                                   

By:     Brigitte Rousseau

Title:  Chief Financial Officer

 

 



State of Texas )   )SS: County of Denton )

 

 

On this 4th day of March 2016 before me a notary public, the undersigned
officer, personally appeared Brigitte Roussean, known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the same for the purposes therein contained.

 

In witness hereof, I hereunto set my hand and official seal.

 

Regi J. Thomas                                            

Notary Public

 

 

 

 

 

 

HILLAIR CAPITAL MANAGEMENT LLC

 

/s/ Sean M. McAvoy                                

Sean M. McAvoy, Managing Member

 



 32 

 



 

SCHEDULE “C”

attached to and made a part of that certain

CLAIM INVESTMENT AGREEMENT

 

 

“CERTIFICATE OF CORPORATE RESOLUTION APPROVING AND

AUTHORIZING THE UNDERLYING CLAIM INVESTMENT AGREEMENT”

 

I, Brigitte Rousseau, Chief Financial Officer of the Corporation, organized and
existing under the laws of Wyoming and having its principal place of business at
7501 Esters Blvd., Suite 100, Irving, TX 75063, hereby certify that the
following is a true copy of a resolution adopted by the board of directors of
the Corporation on March 4, 2016, and that such resolution is now in full force
and effect and is in accordance with the provisions of the charter and by-laws
of the Corporation.

 

RESOLVED: That the Claim Investment Agreement in the form presented to the Board
of Directors be, and hereby is, approved; that the President of the Corporation
be, and hereby is, authorized and directed in the name and on the behalf of the
Corporation to executed and deliver the Claim Investment Agreement; and that the
officers of the Corporation be, and hereby are, authorized and direct to do, and
to cause to be done, all things necessary or desirable to cause the Corporation
to fully and timely perform its obligations under the Claim Investment
Agreement.

 

RESOLVED: That the Corporation is hereby authorized to accept the funding from
Hillair Capital Investment L.P. in accordance with the Claim Investment
Agreement.

 

I further certify that this Corporation is duly organized and existing, and has
the power to take the action called for by the foregoing resolution.

 



/s/ Brigitte Rousseau   March 4, 2016

Name: Brigitte Rousseau

Title:   Chief Financial Officer  

  Date



 

 

 



 33 

 



 

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

SCHEDULE “D”

attached to and made a part of that certain

CLAIM INVESTMENT AGREEMENT

 

“SHAREHOLDER AFFIDAVIT”

 

The undersigned Brigitte Rousseau, being duly sworn deposes and says:

 

That I am the Chief Financial Officer of PFO Global, Inc, a Wyoming corporation
(the “Company”), having their principal place of business at 7501 Esters Blvd.,
Suite 100, Irving, TX 75063

 

That the Company is the record and beneficial owner of 100% of the outstanding
shares of stock of Pro Fit Optix, Inc. (“PFO”)

 

That the Company has taken all necessary corporate action to approve the
execution, delivery and performance of the Claim Investment Agreement, dated as
of even date herewith, between PFO and Hillair Capital Management LLC.

 

IN WITNESS WHEREOF I have executed this affidavit this 4th day of March, 2016

 

Brigitte Rousseau                                  

Brigitte Rousseau

 

 



State of Texas )   )SS: County of Denton )

 



 

Sworn to before me

this 4th day of March 2016

 

 



 34 

 

 

 

Regi J. Thomas                                     

Notary Public

 

 

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 35 

 

  

SCHEDULE “E”

attached to and made a part of that certain

CLAIM INVESTMENT AGREEMENT

 

“ATTORNEY ACKNOWLEDGMENT AND UNDERTAKING”

 

Jim Walsh, of Walsh Law Firm, an attorney duly licensed to practice law in the
state of California, hereby issues this Attorney Acknowledgment and Undertaking
as the Attorney of Record with respect to the Claim(s), as set forth in this
Agreement:

 

1.I acknowledge notice of the provisions of the foregoing Agreement, including
without limitation the assignment and lien set forth therein, and agree to
disburse in compliance therewith the Recovery, if any, recovered on behalf of
Pro fit Optix, Inc. (“PFO”) with respect to the Claim(s).

 

2.I acknowledge, confirm and represent to HCM that I am the custodian of HCI’s
funds upon obtaining a recovery on behalf of PFO with respect to the Claim(s),
and shall owe a fiduciary duty to HCI. We shall not distribute any funds or make
any payments to PFO prior to satisfying HCI’s lien in full.

 

3.I acknowledge, confirm and represent to HCI that I shall take no steps to
circumvent the rights and obligations set forth in this Agreement in any way
whatsoever.

 

4.I acknowledge that the power of attorney issued by PFO in favor of HCI
pursuant to Section 28 hereof is a duly authorized and valid instrument.

 

5.I acknowledge and agree to be bound by the terms of Sections 6, 36, 41, and 42
of the underlying Claim Investment Agreement. Furthermore, any dispute, claim or
controversy arising out of or relating in any way to this Agreement, including
this Attorney Acknowledgement and Undertaking, or the breach, termination,
enforcement, interpretation or validity thereof, including any determination
regarding the scope or applicability of this agreement to arbitrate, shall be
determined by mandatory, final and binding arbitration

 



 36 

 

 

6.I acknowledge and confirm to HCM and HCI that HCI is under no obligation to
reduce its lien or HCI Return in the event a recovery is obtained on behalf of
PFO.

 

7.In the event of any dispute between PFO and HCM or HCI regarding PFO’s
obligations to HCI and/or the amount due to HCI, I hereby acknowledge PFO’s
irrevocable instructions and agree to deposit into our client trust account the
full amount of the proceeds from the Claim(s) paid to PFO by or on behalf of one
or more of the Defendants. Said amount shall remain in our client trust account
until resolution of such dispute.

 

8.I agree not to interplead any part of the Recovery unless such interpleader is
expressly initiated or requested in writing by HCM.

 

9.I agree to deposit any Investment paid by HCI into my client trust account and
use such Investment only for paying the cost and expenses associated with
prosecuting the Claim.

 

10.I agree to conspicuously mark PFO’s file to reflect the existence of HCI’s
lien.

 

11.I represent to HCM and HCI , as defined in this Agreement, that I have not
been given any notice of liens, assignments, transfers or conveyances of any
portion of the Recovery from the Claim(s) except as set forth herein.

 

12.In the event I am terminated as PFO’s Attorney of Record with respect to the
Claim, I shall give HCM immediate written notice thereof both by certified mail,
return receipt requested, and via email, and state the name, address and
telephone number of PFO’s new attorney. Pursuant to Section 34 of the underlying
Claim Investment Agreement, at HCM’s request, I hereby agree to keep HCM updated
regarding any changes affecting this case and to provide detailed written
monthly updates regarding the case status, including any new contact information
for PFO.

 

13.To the best of my information, knowledge and belief, (i) the provisions of
the underlying Claim Investment Agreement do not violate any law, regulation,
order, judgment or decree of any governmental authority, (ii) no action, suit,
investigation, litigation or proceeding shall be pending or threatened in any
court or before any arbitrator or governmental authority, which purports to
enjoin, prohibit, restrain or otherwise affect the making of the Investment,
(iii) such Investment is not against public policy.

 



 37 

 

 

14.I hereby inform HCM that liability is contested in this case, there are no
assurances that PFO will prevail, and there is substantial uncertainty as to the
amount, if any, PFO may recover.

 

 

 

Please list all known liens below. If none, so state. This section must be
completed by PFO’s Attorney of Record only.

 



NAME AMOUNT   DATE                                    



 

 

 

 



/s/ Jim Walsh                                           

Jim Walsh

 



 38 

 

